DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record Ookawa (US 6,758,941) fails to teach or suggest the optical window and spray holes don’t overlap vertically.  Ookawa further fails to teach or suggest a laser irradiator configured to generate a first laser light with a first diameter, disperse the first laser light with the first diameter to generate a second laser light, and irradiate the second laser light on the whole surface of the substrate through the optical window, thereby heating the substrate, wherein the second laser light arriving at the substrate has a second diameter greater than the first diameter of the first laser light.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach a laser light beam being collimated to produce another laser light beam. Laroia (US 2015/0244908), Hayashi (US 8,038,835), and Takagi (US 7,540,923).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711